Title: To George Washington from Major General William Heath, 24 January 1777
From: Heath, William
To: Washington, George



Dear General
William’s Tavern [N.Y.] Jany 24th 1777

I have received the honor of your’s of the 19th Instant.
In my last I informed your Excellency of our Arrival in the Neighbourhood of Fort Independence, and of our taking a number of Arms—In stead of 15 at one place, we took upwards of 40, & about as many Blankets.
I also mention’d in my last our Intention of Attacking the Hessians at the Bridge, the next day—Every praparation was made & the Troops ready for the Attack, but a sudden Change of the Weather had so soften’d the Ice which was very weak before, as prevented our Crossing the Creek.
Yesterday afternoon we had a Skirmish with a Party which Sallied from the Fort—We had one Ensign & one Private killed, & five

wounded—It is supposed that we killed a number of the Enemy; but as it was close to the Fort, we cannot tell how many—The Enemy cannonaded briskly, but fortunately did us no harm—We have from the first morning of our Arrival kept possession, of the Two Works between the Fort & Valentine’s, which are almost within Point-Blank Shot of the Fort.
We are carrying off the Forage of which there are large Quantities, in this Vicinity—At the expence of 100 Dollars I sent a trusty Intelligent man into the City, Three days ago—he returned on yesterday with the following intelligence vizt 100 men are posted at Harlem—they are of the 23d 44th & 64th Regts—that Genl Agnaw’s Brigade lie between Fort Washington & the City, about 1000 Strong—every third day send 130 men to Kingsbridge—That there are about Two Regiments of Troops in the City—that a few Recruits (short of 100) have lately arrived from Europe—that the Tories are very uneasy, & wish their Goods out of the City—that they apprehend we shall attempt to pass over Harlem River—Genl Kniphausen commands at Fort Washington & has five Battalions with him—that a fire broke out a Night or Two ago in the City, which consumed several Houses—that the Inhabitants and Soldiers are much dejected—that upon the appearance of our Troops at Morrissania, the Enemy’s Guard on Montezure’s Island were struck with a Panic, set fire to the House & Barn, & fled to New York, where Three of them were put under Guard—that Generals How & Agnaw rode to Kingsbridge the day before he left the City—that Lord Piercy was to land on our backs—that provisions were scarce & dear—Firewood more so, five pounds pr Cord, & scarcely obtainable—that they were pulling down the wooden Houses to Burn—that hay was 14/ pr Hundred, their Horses very poor & many of them dead.
This day we have had a severe Storm which has so raised Brunks’s River that it is impassable by Williams’s the water running over the Top of the Bridge—We shall pay strict attention to your Excellency’s Directions in your last Letter—but the River is so full of Ice that it is difficult for Boats to move at present, and it has been impossible as yet to get them down from Kings Ferry—I rather think that it may be done soon—I am yet in hopes of giving the Enemy a blow here if an Oppertunity should offer.
If the Troops should be removed from this side the River except what may be thought necessary for the Security of the Forts & passes in the Highlands, I beg your Excellency’s Permission, to Ride to New-England, for a Short time, if it can be granted consistent with the good of the Service, as my own Interest will be extremely injured if I do not,

between this & Spring, having been constantly in the Army ever since the morning of the 19th of April 1775—however I submit the matter to your Excellency’s Determination.
I omitted to mention that a man was hang’d in York for being a Spy, the day before my Informant came out—& Two others were to be try’d the next day—One Patten is here with a pass signed John Fitzgerald Aid de Camp to the Commander in Chief, to go into the City, with one or more horses—as I had just received the within Intelligence & cannot tell who the man is, & no mention is made in the pass of your Excellency having given Order, in the matter, or that there is such an Aid d. C. I have delayed him until I can hear from your Excellency. I have the honor to be very respectfully Your Excellency’s most humbe Servt

W. Heath

